Citation Nr: 1445900	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-48 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2012, the Board reopened the claim of entitlement to service connection for hypertension and remanded all claims for further development.

While the Veteran's appeal was pending, one of his claims was granted in the field.  Specifically, in a May 2013 decision, the Appeals Management Center granted service connection for a stomach disability.

In April 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, before the undersigned. A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's appeal.  A review of the file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board sincerely regrets having to remand the Veteran's claim again; however, this is necessary to ensure that he receives all consideration due to him under the law.

The April 2012 Board remand attempted to clarify the Veteran's periods of US Army Reserve and National Guard service.  Thus, in April 2012, the AOJ requested the Veteran's complete personnel records and service treatment records from the National Personnel Records Center (NPRC) and the Office of Texas Adjutant General at Camp Mabry.  The Veteran's NGB-22 shows that from December 12, 1972 to January 2, 1973, he served in the US Army Reserve, and from January 3, 1973 to October 1, 1974 he served with the Texas Army National Guard.  Thereafter, personnel records show that he returned to US Army Reserve service from October 1, 1974 through February 2, 1977.

While both the NPRC and the Texas Adjutant General provided the AOJ with a number of documents, neither returned any medical records pertaining to the Veteran's reserve or National Guard service.  

Therefore, another attempt should be made to obtain any outstanding medical records.  Both the NPRC and the Veteran's former units should be contacted.  In particular, a record of assignments shows that during his Texas National Guard service, the Veteran was assigned to the 236th Engineer Company, 36th Infantry Brigade and Company A, 6th Battalion, 112th Armor, at both Victoria, Texas and Camp Swift, Texas.  His subsequent US Army Reserve service included service with the 75th USA MAC at Houston, Texas and Fort Chaffee, Arkansas.

As to the claims for hearing loss and tinnitus, the April 2012 remand found an October 2007 VA opinion inadequate because VA laws and regulations do not require in-service complaints of or treatment for hearing loss disability to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The remand requested another opinion and directed the examiner to elicit a complete history of the Veteran's noise exposure, ear trauma, and hearing loss symptomatology, and to accept as fact that the circumstances of the Veteran's service as an ammunition storage specialists and bridge specialist exposed him to acoustic trauma.  A March 2013 opinion, however, essentially restated the October 2007 opinion and failed to include a history of the Veteran's noise trauma.  Therefore, another opinion is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and request all service treatment records associated with the Veteran's reserve service from December 1972 to January 1973 and from October 1974 to February 1977.  The AOJ should also contact the appropriate depository of records in Houston, Texas and Fort Chaffee, Arkansas associated with the Veteran's US Army Reserve Service with the 75th USA MAC and request all medical records from December 1972 to February 1977.  Additionally, the AOJ should contact the appropriate depository of records in Victoria, Texas and Camp Swift, Texas associated with the Veteran's Texas Army National Guard service with 236th Engineer Company, 36th Infantry Brigade and Company A, 6th Battalion, 112th Armor, and request all medical records from January 1973 to October 1974.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing #1 above, schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's noise exposure, ear trauma, and hearing loss symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  In this regard, the Board notes that the VA examiner must accept as fact that the circumstances of the Veteran's service as an ammunition storage specialists and bridge specialist exposed him to acoustic trauma. 

Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiner should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's currently-diagnosed sensorineural hearing loss and tinnitus is related to service, to include acoustic trauma in service.  A complete rationale should be provided for all opinions expressed.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



